Citation Nr: 1117590	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  04-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder ("PTSD"). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel

INTRODUCTION

The appellant had active service from November 1961 to March 1964.

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a January 2003 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Philadelphia, Pennsylvania in which the RO denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder ("PTSD").  See January 2003 rating decision.  The appellant appealed the denial of his PTSD claim to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.    
 
The appellant testified before the undersigned Veterans Law Judge in January 2007.  See January 2007 BVA hearing transcript.  Thereafter, the Board remanded the case for further development.  See June 2007 BVA decision.  The requested development was completed and the case was returned to the Board for further review.

In July 2008, the Board issued a decision in which it denied the appellant's PTSD service connection claim on the basis that the appellant did not have a confirmed medical diagnosis of PTSD.  See July 2008 BVA decision.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims ("Court" or "CAVC").  In appealing the denial of his PTSD service connection claim, the appellant and VA's General Counsel ultimately argued that the Board's July 2008 decision should be set aside and remanded on the basis that VA failed to fulfill its duty to assist.  See October 2010 Joint Motion for Remand.  Specifically, the parties contended a remand of this appeal was warranted because VA failed to request a complete copy of the appellant's treatment records related to a hospitalization at a VA Medical Center in 2005 during which he was diagnosed with (among other things) PTSD.  Id., pgs 1-3.  In addition, the parties asserted that while the appellant originally filed his VA claim as a specific claim of entitlement to service connection for PTSD, the competent medical evidence of record demonstrated that the appellant had other post-service mental health diagnoses of record, to include 
(1) dysthymic disorder, (2) major depression with anxious features, (3) schizophrenia, (4) bipolar disorder, (5) depression and (6) schizoaffective personality.  Id., p. 3; see also VA medical records dated in May 2001, June 2001, April 2002 and May 2002 (records reveal the appellant has also been diagnosed with substance induced mood disorder, substance induced psychosis, cocaine dependence, alcohol abuse and a mixed personality disorder with anti-social features).  The parties asserted to the Court that although not specifically claimed by the appellant, the appellant's other mental health diagnoses of record raised the issue for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Id., pgs. 3-4; Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record).    

In October 2010, the Court granted the October 2010 Joint Motion for Remand.  
See October 2010 Court Order.  The appeal has since been returned to the Board for compliance with the Joint Motion.  In light of the instructions set forth in the Joint Motion, the RO has recharacterized the issue on appeal as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  However, in doing so, the Board observes for the record that while the appellant's CAVC appeal was pending, medical evidence supportive of a claim of entitlement to service connection for PTSD was associated with the claims file.  See letters from J.S., M.D. dated in October 2008, August 2009 and September 2009 from J.S., M.D.  After reviewing this evidence in conjunction with all other evidence of record, the Board finds that reasonable doubt has been raised as to whether the appellant has a confirmed medical diagnosis of PTSD that is related to a verified event in service.  As such, the Board (for reasons discussed in more detail below) finds that service connection for PTSD is warranted in this case; and the issue of whether the appellant is entitled to service connection for an acquired psychiatric disorder other than PTSD is rendered moot.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Evidence of record supports the finding that the appellant was detained in an Italian jail for two weeks during a period of active service, after which he was released without the filing of criminal charges.  

3.  The medical evidence of record is in equipoise in terms of whether the appellant has a confirmed diagnosis of posttraumatic stress disorder related to his period of detention during active service. 
  

CONCLUSION OF LAW

Posttraumatic stress disorder was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.15, 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

In this case, a letter dated in August 2002 specifically informed the appellant of the substance of the VCAA.  Nevertheless, since this decision represents a complete grant of the appellant's appeal in regards to the issue of entitlement to service connection for PTSD, the appellant cannot be prejudiced by any deficiency, if any, in the notice and assistance requirements of the VCAA.  As such, the Board will dispense with any further discussion of the VCAA and will proceed to the issue presented on appeal.  

B.  Law and Analysis

As discussed in the Board's July 2008 decision, the appellant contends that he is entitled to service connection for PTSD on the basis that while serving on active duty, he was wrongly incarcerated in an Italian jail during which time he was exposed to conditions that caused him to fear for his life.  See May 2002 statement with VA application; January 2004 statement in support of claim; January 2007 BVA hearing transcript.  

For reasons discussed in more detail below, the Board finds that the evidence in this case is in relative equipoise; and as such, the appellant's claim of entitlement to service connection for PTSD should be granted.  

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, a claimant must generally submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999).  Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV), (2) a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  Absent a showing of all three elements, service connection must generally be denied.

For the record, the Board observes that official records in the claims file appear to confirm that the appellant was detained from February 24, 1964 to March 3, 1964 in an Italian prison for undisclosed charges.  See records from Italy dated in March 2006, with translation.   Records in the claims file also appear to indicate that the appellant's two week detention in Italy constituted a period of active service that is countable for purposes of computation of service time for service-connected benefits.  See DD Form 214; 38 C.F.R. § 3.15 (for nonservice-connected and service-connected benefits, active service is countable for purposes of computation of service time exclusive of time spent on, among other things, under arrest (without acquittal))(emphasis added).  

Turning to the merits of the appellant's PTSD claim, a review of the record reveals that prior to October 2008, the medical evidence was in conflict as to whether the appellant's past and/or present symptomatology fulfilled the diagnostic criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders ("DSM-IV") for a diagnosis of PTSD.  See July 2007 rating decision; VA medical records; VA examination reports dated in December 2002 and December 2007; Social Security Administration records.  However, in regards to this conflict, the Board observes that during the appellant's appeal to the CAVC, letters from his private medical provider J.S., M.D. were associated with the claims file and are supportive of the appellant's PTSD claim.  See letters from J.S., M.D. dated in October 2008, August 2009 and September 2009.  In these letters, Dr. S. stated that the appellant was under his care for PTSD.  Id.  He reported that the appellant's PTSD stressor events occurred during his incarceration in Italy; and consisted of the appellant being fearful for his life due to the Italian language barrier, allegedly being attacked by other inmates and reportedly being harassed by Italian guards.  Id.  Dr. S. detailed the appellant's mental health symptomatology, symptomatology that included feelings of hyperarousal, hypervigilance, depressed concentration and outbursts of anger.  Id.  He stated that to a reasonable degree of medical certainty, the appellant's post-service diagnosis of PTSD was related to his February 1964/March 1964 incarceration during service.  Id.      

Viewing the letters from Dr. S. in conjunction all other evidence of record, the Board finds that doubt has been raised as to whether the appellant has (presently or in the past) a valid diagnosis of PTSD.  In making this finding, the Board acknowledges that the appellant was not diagnosed with PTSD during his most recent VA examination in December 2007.  See December 2007 VA examination report.  However, while the appellant's symptomatology did not meet the PTSD diagnostic criteria in December 2007, the Board finds it notable that the medical provider who examined the appellant did not affirmatively state that the appellant's previous PTSD diagnoses were in error.  Rather, she implicitly indicated that the appellant's past mental health symptoms may have met the criteria for a PTSD diagnosis in the past, but it was possible those symptoms were successfully reduced through treatment and therefore were no longer present.  Id., p. 4.  Since the October 2008, August 2009 and September 2009 letters from Dr. S. reflect not only a diagnosis of PTSD in 2008 and 2009 but continued treatment for this condition, in addition to relating this condition to the appellant's verified criminal detainment in service (for which the appellant was credited with active service time), the Board finds that doubt has been raised and must be resolved in favor of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, all three elements needed to establish service connection for PTSD have been met; and the appeal is hereby granted.  


ORDER

Service connection for posttraumatic stress disorder is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


